                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS
                                        TYLER DIVISION

CHARLES WASHINGTON #1891818                    §

v.                                             §        CIVIL ACTION NO. 6:17cv438
SHERIFF JEFF PRICE                             §


            MEMORANDUM ADOPTING REPORT AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE
                      AND ENTERING FINAL JUDGMENT

       The Plaintiff Charles Washington, a prisoner of the Texas Department of Criminal Justice,
Correctional Institutions Division proceeding pro se, filed this civil rights lawsuit under 42 U.S.C.

§1983 complaining of alleged violations of his constitutional rights. This Court ordered that the case

be referred to the United States Magistrate Judge pursuant to 28 U.S.C. §636(b)(1) and (3) and the
Amended Order for the Adoption of Local Rules for the Assignment of Duties to United States

Magistrate Judges. The sole named Defendant is Rusk County Sheriff Jeff Price.
       Washington’s lawsuit challenges the legitimacy of his confinement in prison based upon a

theory that he has made himself “private”and thus taken himself outside of the jurisdiction of the

United States and the State of Texas. Washington also raised these same claims in a prior lawsuit,
styled Washington v. Dooley, et al, civil action no. 6:17cv437 (E.D.Tex.), which has previously been

dismissed; however; in an amended complaint, Washington stated that he had meant for the present
case to be a continuation of case no. 6:17cv437 and not a separate lawsuit.

       After review of the pleadings, the Magistrate Judge issued a Report recommending that the

lawsuit be dismissed as frivolous and for failure to state a claim upon which relief may be granted.
A copy of this Report was sent to Washington at his last known address, return receipt requested,

but no objections have been received; accordingly, he is barred from de novo review by the District
Judge of those findings, conclusions, and recommendations and, except upon grounds of plain error,

                                                   1
from appellate review of the unobjected-to factual findings and legal conclusions accepted and

adopted by the District Court. Douglass v. United Services Automobile Association, 79 F.3d 1415,
1430 (5th Cir. 1996) (en banc).

        The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.
Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

(1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is
“clearly erroneous, abuse of discretion and contrary to law.”) It is accordingly

        ORDERED that the Report of the Magistrate Judge (docket no. 11) is ADOPTED as the

opinion of the District Court. It is further

        ORDERED that the above-styled civil action is DISMISSED WITH PREJUDICE for
purposes of proceeding in forma pauperis as frivolous and for failure to state a claim upon which

relief may be granted. It is further
        ORDERED that any and all motions which may be pending in this civil action are hereby
DENIED.

                So ORDERED and SIGNED March 26, 2019.




                                                         ____________________________
                                                          Ron Clark, Senior District Judge




                                                 2
